DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restriction
Inventor’s election, without traverse, of Group I (claims 1-7) and the compound diagramed on page 8 of the 9/10/2021 Response (the 1st diagramed compound in row 2 of claim 7) as the group and species, respectively, elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and variable L3, for the limitations C1-C3 alkenylene or C1-C5 alkynylene in the claim.  The examiner respectfully suggests the lower limit must be C2 (not C1).  

Markush Search
Claims 1-7 have been examined with respect to formal matters.
The elected species has been searched and is deemed free of the prior art.  That being the case, the search was expanded as called for under Markush examination practice, a compound-by-compound search, to include a single additional species.  That species is defined when, using Formula (II): each R1=unsubstituted C2 alkyl (Et); L1=substituted C2 alkylene; L2=substituted C4 heterocycloalkylene; L3=a bond; and each R2=unsubstituted C3 alkyl (iPr).  
	All other claimed but as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 9,127,033 B2.  The reference teaches inventor’s compound (column 83, compound 16).  
That examiner notes for clarity of the record that the limitation of claim 1 “…suitable for the synthesis of an oligonucleotide…” has been given no patentable weight.  Note the pertinent case law: Recitation of the intended utility into the preamble of a compound claim which can otherwise stand alone is not considered a further limitation on the claim.  In re Ridden, 318, F.2d 761, 138 USPQ 112; In re Maeder, 337 F.2d 875, 143 USPQ 248; Ex parte Maxey, 177 USPQ 468 (POBA 1972); In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (Fed. Cir. 1990).  

Allowable Subject Matter
	The elected species being free of the prior art, any claim or portion of a claim drawn exclusively to this species constitutes allowable subject matter.  That being the case, claim 7 is objected to because it contains allowable subject matter (the elected species), but the claim also encompasses subject matter which has not yet been searched.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/4/2022